In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

********************                *
The Estate of ROBERT WILLIAM        *
VAN KEUREN, Decedent, by and        *
through ROBERT HAMMIE VAN           *
KEUREN and SALLY VAN                *
KEUREN, as co-Personal              *
Representatives,                    *       No. 17-636V
                 Petitioner,        *       Special Master Christian J. Moran
                                    *
v.                                  *       Filed: September 27, 2018
                                    *
SECRETARY OF HEALTH                 *       Stipulation; flu vaccine;
AND HUMAN SERVICES,                 *       Guillain-Barré syndrome (“GBS”).
                                    *
                                    *
                   Respondent.      *
******************** *
Diana Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner;
Alexis B. Babcock, United States Dep’t of Justice, Washington, DC, for
Respondent.

                              UNPUBLISHED DECISION1

       On September 26, 2018, the parties filed a joint stipulation concerning the
petition for compensation filed on May 15, 2017 by Robert Hammie Van Keuren
and Sally Van Keuren, as co-Personal Representatives of the estate of Robert
William Van Keuren. Petitioners alleged that the influenza (“flu”) vaccine Mr.
       1
         Because this decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the decision will
be available to anyone with access to the internet. In accordance with Vaccine Rule 18(b),
petitioners have 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material before posting the decision.
Van Keuren received on February 29, 2016, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused him to suffer Guillain-
Barré syndrome (GBS) and ultimately resulted in his death. Petitioners represent
that there has been no prior award or settlement of a civil action for damages on
Mr. Van Keuren’s behalf as a result of his injury and / or death.

       Respondent denies that the vaccine either caused or significantly aggravated
petitioner’s alleged GBS or any other injury or his death.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $160,000.00 in the form of a check payable to
       petitioner. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 17-636V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2